                        Case 5:20-cv-05799-LHK Document 143 Filed 09/17/20 Page 1 of 7


                   1   [Counsel identified on signature page]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9                             UNITED STATES DISTRICT COURT
                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
               10
                                                       SAN JOSE DIVISION
               11
                        NATIONAL URBAN LEAGUE, et al.,               CASE NO. 20-cv-5799-LHK
               12
                                                       Plaintiffs,   JOINT CASE MANAGEMENT
               13                                                    STATEMENT
                                      v.
               14                                                    Date:        September 18, 2020
                        WILBUR L. ROSS, JR., et al.,                 Time:        10:00 a.m.
               15                                                    Courtroom:   Videoconference
                                                       Defendants.   Judge:       Hon. Lucy H. Koh
               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                      JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO
                        Case 5:20-cv-05799-LHK Document 143 Filed 09/17/20 Page 2 of 7


                   1          Pursuant to the Court’s instructions at the September 15, 2020 Case Management

                   2   Conference, the parties in the above-captioned case, by their respective counsel, respectfully

                   3   submit the following Joint Case Management Statement for the Further Case Management

                   4   Conference set for September 18, 2020 at 10:00 a.m.

                   5          As directed by the Court at the September 15 CMC, the parties discussed whether there

                   6   are any issues that would be helpful to address at tomorrow’s CMC. Given the current state of

                   7   the proceedings and the Court’s recent orders (Dkts. 132, 140, 142), the parties do not believe a

                   8   CMC needs to be held tomorrow.

                   9

               10

               11

               12      Dated: September 17, 2020                         LATHAM & WATKINS LLP

               13                                                        By: /s/ Sadik Huseny
                                                                            Sadik Huseny
               14
                                                                         Steven M. Bauer (Bar No. 135067)
               15                                                        steven.bauer@lw.com
                                                                         Sadik Huseny (Bar No. 224659)
               16                                                        sadik.huseny@lw.com
                                                                         Amit Makker (Bar No. 280747)
               17                                                        amit.makker@lw.com
                                                                         Shannon D. Lankenau (Bar. No. 294263)
               18                                                        shannon.lankenau@lw.com
                                                                         LATHAM & WATKINS LLP
               19                                                        505 Montgomery Street, Suite 2000
                                                                         San Francisco, CA 94111
               20                                                        Telephone: 415.391.0600
                                                                         Facsimile: 415.395.8095
               21
                                                                         Richard P. Bress (admitted pro hac vice)
               22                                                        rick.bress@lw.com
                                                                         Melissa Arbus Sherry (admitted pro hac vice)
               23                                                        melissa.sherry@lw.com
                                                                         Anne W. Robinson (admitted pro hac vice)
               24                                                        anne.robinson@lw.com
                                                                         Tyce R. Walters (admitted pro hac vice)
               25                                                        tyce.walters@lw.com
                                                                         Genevieve P. Hoffman (admitted pro hac vice)
               26                                                        genevieve.hoffman@lw.com
                                                                         Gemma Donofrio (admitted pro hac vice)
               27                                                        gemma.donofrio@lw.com
                                                                         LATHAM & WATKINS LLP
               28                                                        555 Eleventh Street NW, Suite 1000
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                                   JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                       1
                        Case 5:20-cv-05799-LHK Document 143 Filed 09/17/20 Page 3 of 7


                   1                                          Washington, D.C. 20004
                                                              Telephone: 202.637.2200
                   2                                          Facsimile: 202.637.2201

                   3                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   4                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
                   5                                          California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
                   6

                   7   Dated: September 17, 2020              By: /s/ Jon M. Greenbaum
                                                              Kristen Clarke (pro hac vice forthcoming)
                   8                                          kclarke@lawyerscommittee.org
                                                              Jon M. Greenbaum (Bar No. 166733)
                   9                                          jgreenbaum@lawyerscommittee.org
                                                              Ezra D. Rosenberg (admitted pro hac vice)
               10                                             erosenberg@lawyerscommittee.org
                                                              Dorian L. Spence (pro hac vice forthcoming)
               11                                             dspence@lawyerscommittee.org
                                                              Maryum Jordan (pro hac vice forthcoming)
               12                                             mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
               13
                                                              asaini@lawyerscommitee.org
               14                                             Pooja Chaudhuri (Bar No. 314847)
                                                              pchaudhuri@lawyerscommittee.org
               15                                             LAWYERS’ COMMITTEE FOR CIVIL
                                                              RIGHTS UNDER LAW
               16                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               17                                             Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
               18
                                                              Attorneys for Plaintiffs National Urban League;
               19                                             City of San Jose, California; Harris County,
               20                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               21                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               22
                                                              Wendy R. Weiser (admitted pro hac vice)
               23                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
               24                                             wolf@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
               25                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               26
                                                              120 Broadway, Suite 1750
               27                                             New York, NY 10271
                                                              Telephone: 646.292.8310
               28                                             Facsimile: 212.463.7308

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                        JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                            2
                        Case 5:20-cv-05799-LHK Document 143 Filed 09/17/20 Page 4 of 7


                   1                                          Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
                   2                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                   3                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                   4

                   5                                          Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
                   6                                          PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
                   7                                          Los Angeles, California 90005
                                                              Telephone: 213.385.2977
                   8                                          Facsimile: 213.385.9089
                   9                                          Attorneys for Plaintiff City of San Jose
               10                                             Doreen McPaul, Attorney General
               11                                             dmcpaul@nndoj.org
                                                              Jason Searle (pro hac vice pending)
               12                                             jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
               13                                             JUSTICE
                                                              P.O. Box 2010
               14                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               15
                                                              Attorneys for Navajo Nation
               16
                       Dated: September 17, 2020              By: /s/ Danielle Goldstein
               17
                                                              Michael N. Feuer (Bar No. 111529)
               18                                             mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
               19                                             kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
               20                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               21                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               22                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               23                                             Los Angeles, CA 90012
               24                                             Telephone: 213.473.3231
                                                              Facsimile: 213.978.8312
               25
                                                              Attorneys for Plaintiff City of Los Angeles
               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                         JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                            3
                        Case 5:20-cv-05799-LHK Document 143 Filed 09/17/20 Page 5 of 7


                   1
                       Dated: September 17, 2020              By: /s/ Christopher A. Callihan
                   2                                          Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
                   3                                          Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
                   4
                                                              CITY OF SALINAS
                   5                                          200 Lincoln Avenue
                                                              Salinas, CA 93901
                   6                                          Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
                   7
                                                              Attorneys for Plaintiff City of Salinas
                   8
                       Dated: September 17, 2020              By: /s/ Rafey S. Balabanian
                   9                                          Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
               10                                             Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
               11
                                                              EDELSON P.C.
               12                                             123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
               13                                             Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
               14
                                                              Rebecca Hirsch (admitted pro hac vice)
               15                                             rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
               16                                             CITY OF CHICAGO
                                                              Mark A. Flessner
               17                                             Stephen J. Kane
               18                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               19                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               20
                                                              Attorneys for Plaintiff City of Chicago
               21

               22      Dated: September 17, 2020              By: /s/ Donald R. Pongrace
                                                              Donald R. Pongrace (admitted pro hac vice)
               23                                             dpongrace@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               24                                             LLP
               25                                             2001 K St., N.W.
                                                               Washington, D.C. 20006
               26                                              Telephone: (202) 887-4000
                                                               Facsimile: 202-887-4288
               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                         JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                            4
                        Case 5:20-cv-05799-LHK Document 143 Filed 09/17/20 Page 6 of 7


                   1                                            Dario J. Frommer (Bar No. 161248)
                                                                dfrommer@akingump.com
                   2                                            AKIN GUMP STRAUSS HAUER & FELD
                                                                LLP
                   3                                            1999 Avenue of the Stars, Suite 600
                                                                Los Angeles, CA 90067-6022
                   4
                                                                Phone: 213.254.1270
                   5                                            Fax: 310.229.1001

                   6                                            Attorneys for Plaintiff Gila River Indian
                                                                Community
                   7
                       Dated: September 17, 2020               By: /s/ David I. Holtzman
                   8                                            David I. Holtzman (Bar No. 299287)
                                                                David.Holtzman@hklaw.com
                   9                                            HOLLAND & KNIGHT LLP
                                                                Daniel P. Kappes
               10                                               Jacqueline N. Harvey
                                                                50 California Street, 28th Floor
               11
                                                                San Francisco, CA 94111
               12                                               Telephone: (415) 743-6970
                                                                Fax: (415) 743-6910
               13
                                                                Attorneys for Plaintiff County of Los Angeles
               14

               15                                               JEFFREY BOSSERT CLARK
                                                                Acting Assistant Attorney General
               16
                                                                DAVID MORRELL
               17
                                                                Deputy Assistant Attorney General
               18
                                                                ALEXANDER K. HAAS
               19                                               Branch Director
               20                                               DIANE KELLEHER
               21                                               BRAD P. ROSENBERG
                                                                Assistant Branch Directors
               22
                       Dated: September 17, 2020              By: /s/ Alexander V. Sverdlov
               23                                              ALEXANDER V. SVERDLOV
                                                                  (New York Bar No. 4918793)
               24                                              M. ANDREW ZEE (SBN 272510)
               25                                              Trial Attorneys
                                                               U.S. Department of Justice
               26                                              Civil Division - Federal Programs Branch
                                                               1100 L Street, NW
               27                                              Washington, D.C. 20005
                                                               Telephone: (202) 305-0550
               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                         JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                            5
                        Case 5:20-cv-05799-LHK Document 143 Filed 09/17/20 Page 7 of 7


                   1                                                     Attorneys for Defendants
                   2

                   3

                   4

                   5

                   6                                           ATTESTATION
                   7          I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of
                   8   this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have
                   9   concurred in this filing.
               10      DATED: September 17, 2020                         LATHAM & WATKINS LLP
               11                                                        By: /s/ Sadik Huseny
               12                                                           Sadik Huseny

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                                   JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                       6
